Exhibit 10.13

AMERISAFE, INC.

ANNUAL CASH INCENTIVE AWARD AGREEMENT

THIS ANNUAL CASH INCENTIVE AWARD AGREEMENT (this “Agreement”), dated as of
________, 20__ is entered into by and between AMERISAFE, Inc., a Texas
corporation (the “Company”), and _______________ (the “Participant”). Any
capitalized term that is used, but not defined, in this Agreement shall have the
meaning assigned to such term in the AMERISAFE, Inc. 2012 Equity and Incentive
Compensation Plan (as amended from time to time, the “Plan”).

 

  1. Grant of Cash Incentive Award. The Company hereby grants to the Participant
a Cash Incentive Award based on and determined in accordance with the Management
Objectives and individual performance factors set forth on Exhibit A hereto.

 

  2. Performance Period. The Performance Period applicable to this Cash
Incentive Award shall be the calendar year ended December 31, _____.

 

  3. Recoupment. This Agreement will be administered in compliance with
Section 10D of the Exchange Act, and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded. In its discretion, the Committee may require repayment to the Company of
all or any portion of the Cash Incentive Award (a) (i) if the amount paid was
calculated based upon the achievement of Management Objectives or other
performance factors (as set forth on Exhibit A) that were subsequently affected
as a result of a restatement of the Company’s statutory financial statements and
(ii) the amount payable to the Participant would have been lower than the amount
actually paid to the Participant, or (b) in the event of a restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission. This discretionary authority of the Committee under this Section 4
is not conditioned on the Participant having engaged in misconduct that caused
or contributed to the need for any such restatement. This Section 3 is not the
Company’s exclusive remedy with respect to such matters.



--------------------------------------------------------------------------------

  4. Payment Upon Death or Disability. Notwithstanding anything set forth to the
contrary, if the Participant’s employment with the Company and its Subsidiaries
terminates prior to the end of the Performance Period as a result of the
Participant’s death or Disability, then the Participant (or the Participant’s
beneficiary, if applicable) will be entitled to receive an amount in full
satisfaction of the Cash Incentive Award as approved by the Compensation
Committee, equal to the product of (i) the Award Amount determined pursuant to
Exhibit A and (ii) the applicable percentage set forth in the table below (the
“Applicable Termination Percentage”), provided that as of the date of this
Agreement, the Participant has been in compliance with all Company policies
applicable to the Participant and all of the Participant’s obligations under any
agreements between the Company or a Subsidiary, on the one hand, and the
Participant, on the other hand.

 

Date of Termination

   Applicable
Termination
Percentage  

Within three months of the commencement of the Performance Period

     0 % 

After three months following commencement of the Performance Period but within
six months of the commencement of the Performance Period

     33 1⁄3 % 

After six months following commencement of the Performance Period but within
nine months of the commencement of the Performance Period

     66 2⁄3 % 

After nine months following the commencement of the Performance Period

     100 % 

 

  5. Payment upon Retirement. Notwithstanding anything set forth to the
contrary, if the Participant’s employment is terminated as a result of his or
her Retirement and if the Participant is employed through the end of the
Performance Period, the Participant will be entitled to receive an amount in
full satisfaction of the Cash Incentive Award approved by the Compensation
Committee, equal to the Award Amount determined pursuant to Exhibit A.

 

2



--------------------------------------------------------------------------------

  6. Definition of Disability. For purposes of this Agreement, “Disability”
means that the Participant (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan, or disability plan,
covering employees of the Company or a Subsidiary.

 

  7. Definition of Retirement. For purposes of this Agreement, “Retirement”
means a voluntary termination of the Participant’s employment for any reason
after the effective date of this Agreement; provided, that as of the date of
such termination, the Participant: (i) has at least ten years of service as an
employee of the Company or a Subsidiary; (ii) has attained the age of 60; and
(iii) has not, as of the date of Retirement, obtained substantial employment or
service as a consultant to any person or entity (other than with the Company or
its Subsidiaries) engaged in the business of the Company or its Subsidiaries.

 

  8. Relation to Other Benefits. Except as otherwise provided in our employment
agreement between the Company and the Participant, any economic or other benefit
to the Participant under this Agreement will not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and will not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or a Subsidiary.

 

  9. Severability. In the event that one or more of provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

 

  10. Integration. This Cash Incentive Award is granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, which is incorporated
herein by reference. As such, this Agreement and the Plan embody the entire
agreement and understanding of the Company and the Participant and supersede any
prior understandings or agreements, whether written or oral, with respect to
this Cash Incentive Award. This Agreement does not amend or supercede the
Executive Employment Agreement between the Company and the Participant.

 

3



--------------------------------------------------------------------------------

  11. Amendments. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of the Participant with respect
to the Cash Incentive Award unless agreed to by the Participant and the Company,
which agreement must be in writing and signed by the Grantee and the Company.

 

  12. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by the Participant to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

AMERISAFE, Inc.

2301 Hwy 190 West

DeRidder, LA 70634

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.

 

  13. Right To Terminate Employment. No provision of this Agreement will limit
in any way whatsoever any right that the Company or a Subsidiary may otherwise
have to terminate the employment of the Grantee at any time.

 

  14. Forfeiture. Upon the termination of the Participant’s employment with the
Company and its Subsidiaries prior to the approval by the Compensation Committee
of the payout of the Cash Incentive Award, for any reason other than those
specified in Sections 4 and 5, the Cash Incentive Award shall be forfeited, and
neither the Company nor any Subsidiary shall have any obligation to make any
payment to the Participant in respect of the Cash Incentive Award.

 

  15. Interpretation. The interpretation and construction of this Agreement by
the Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.

 

  16. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Louisiana.

 

4



--------------------------------------------------------------------------------

  17. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by a duly authorized officer, and the Participant has duly
executed and delivered this Agreement, as of the date first written above.

 

AMERISAFE, INC. By:       Name: G. Janelle Frost   Title: Chief Executive
Officer GRANTEE

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL INCENTIVE PLAN

______ CASH INCENTIVE AWARD

 

Company Metrics:

  

Target

   Actual    Bonus %

Return on Equity

   X.X%    X.X%    XXX.X%

Loss Ratio

   X.X%    X.X%    XXX.X%

Expense Ratio

   X.X%    X.X%    XXX.X%

Gross Premium Written

   $ XXXM    $ XXXM    XXX.X%

[Grantee Name]

         Base Salary    $XXX, XXX       Target %    XXX%      

Target

   $XXX,XXX      

Objective

  

% of Base

   Result %    Bonus

Return on Equity (ROE)

   XX.X%    XXX%    XX,XXX

Loss Ratio

   XX.X%    XX%    XX,XXX

Expense Ratio

   XX.X%    XX%    XX,XXX

Gross Premium Written

   XX.X%    XXX%    XX,XXX [Individual Goal]    XX.X%    X.X%    [Individual
Goal]    XX.X%    X.X%    [Individual Goal]    XX.X%    X.X%    Total    XXX.X%
     

 

7